HOUGH, District Judge.
1. In my opinion the' language of section 67f, Act July 1, 1898 (30 Stat. 565, c. 541 [U. S. Comp. St. 1901, p. 3450]), is broad enough to vacate this seizure in replevin, and I further think that the reasoning of the decision in Re Weinger (D. C.) 11 Am. Bankr. Rep. 424, 126 Fed. 875, sustains that conclusion.
2. In this particular case the circumstances of the replevin are quite aggravated. The balance of evidence as contained in the affidavits is that the plaintiffs in replevin seized nothing that belonged to them, and nothing that fairly and honestly answered to the requisition in replevin. But, even if they did take the garments made out of their cloth, it is the obvious duty of this court in the interest of all creditors to see to it that they do not appropriate anything but the cloth or the proceeds thereof.
3. There doubtless have been cases, and will be again, where a re-plevin is brought before bankruptcy, and no other question but that of title is suspected to exist in the replevin suit. Under such circumstances, if it were satisfactorily shown to this court that the bond or undertaking was ample and there had been no excess levy, it would obviously be in the interests of economy to permit the question of title to be tried out. This is not such a case.
The motion is granted, on payment of all lawful charges of the sheriff.